Albert E. Clune, Esq. Wells Bridge Fire District
You have asked whether the lease by a fire district of unused building space must be approved by referendum and whether the space may be leased to an incorporated fire department in the district that would then sublet the space to the United States Post Office.
The board of fire commissioners of a fire district is empowered to lease portions of its real property not required for fire district purposes (Town Law, § 176[14]). Unlike the proposed sale of fire district real property, which must be approved at a fire district election (id., § 176[23]), a proposed lease of real property need not be so approved (id., § 176[14]). An incorporated fire department has power to accept and convey leases of real property (Not-For-Profit Corporation Law, § 202[4], [5]). Therefore, a fire district may lease unneeded real property to an incorporated fire department, which, absent a prohibition against subletting in the lease, may sublet the real property.
We note that the proposed lease might have an impact on the tax exempt status of the fire district real property (see Real Property Tax Law, § 410).
We conclude that a fire district, without a referendum, may lease unneeded real property to an incorporated fire department, which, absent a prohibition in the lease, may sublet the real property.
The Attorney General renders formal opinions only to officers and departments of the State government. This perforce is an informal and unofficial expression of views of this office.